Case 19-01346      Doc 11     Filed 10/18/19 Entered 10/18/19 16:07:53           Desc Main
                                Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA

 IN RE:                                         )
                                                )
 SUSAN L. ROMAN,                                )      Chapter 13
                                                )
                                                )      Bankruptcy No. 19-01346
                Debtor.                         )

      SECOND MOTION FOR ADDITIONAL TIME TO FILE SCHEDULES

          COMES NOW the Debtor, by counsel, and for her Second Motion for Additional

 Time to File Schedules states:

          1.    Debtor filed an emergency bankruptcy petition on September 27, 2019.

 Following a motion, Debtor was allowed until October 18, 2019 to file her schedules.

          2.    The undersigned and the Debtor have met to execute the remaining forms,

 but are needing additional time to verify the accuracy of certain information contained

 on those schedules. Further, the undersigned will be on vacation from Monday, October

 21 through Wednesday, October 23.

          3.    Debtor needs an additional seven days in order to file her schedules.

          WHEREFORE, Debtor respectfully requests an additional seven days in which to

 file her remaining Schedules with the Court.


 Date: October 18, 2019                         /s/ Steven G. Klesner
                                                Steven G. Klesner 000013024
                                                Johnston, Stannard, Klesner, Burbidge
                                                & Fitzgerald, P.L.C.
                                                373 Scott Court, Suite B
                                                PO Box 3400
                                                Iowa City, Iowa 52244
                                                (319) 338-9852 Telephone
                                                (319) 354-7265 Facsimile
                                                ATTORNEY FOR DEBTOR
Case 19-01346      Doc 11     Filed 10/18/19 Entered 10/18/19 16:07:53          Desc Main
                                Document     Page 2 of 2




                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true copy of this document was served on
 the parties herein by electronic noticing from the Bankruptcy Court or by envelope
 addressed to the same at the addresses shown below with postage fully paid and by
 depositing said envelope in a United States Postal Service depository at Iowa City, Iowa,
 this 18th day of October, 2019.


                                              /s/ Dawn Krabill


 Service List

 Office of the U.S. Trustee

 Carol F. Dunbar
